DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a temperature component and wherein the valve is actuated as a function of a signal provided from the temperature component (Claim 6)
a speed component that provides a signal indicative of engine speed (Claim 7)
a controller coupled to the electrically actuated valve so that the controller controls opening and closing of the electrically actuated valve, and a wire coil coupled to the controller, wherein the wire coil either provides a signal to the controller with the controller controlling opening and closing of the electrically valve as a function of the signal or the wire coil provides electrical energy for an ignition event in the engine and the controller controls the timing of the ignition event (Claim 14)
have been interpreted under 35 U.S.C. 112(f) OR Pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder
a temperature component
a speed component
a controller
coupled with functional language
provide a signal
provide a signal
controls opening and closing of the electrically valve or controls the timing of the ignition event


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a microprocessor with suitable program or algorithms to receive and send a temperature signal (Page 11, second paragraph, Page 12, last paragraph)
a microprocessor with suitable program or algorithms to receive and send a speed signal (Page 11, second paragraph, Page 12, last paragraph)
a microprocessor with suitable program or algorithms to control the valve and the timing of the ignition system (Page 11, second paragraph, Page 12, last paragraph)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshiba (US5018503A).

Regarding to Claim 1, Hoshiba teaches a charge forming system for a combustion engine, comprising:
a first fuel supply device having a first passage from which fuel is discharged for delivery to the engine (Fig. 3, Part 51 area shows a first fuel supply device, and the passage of where Part 44 is located is a first passage under the broadest reasonable interpretation);
a second fuel supply device having a second passage from which fuel is discharged for delivery to the engine (Fig. 3, Part 52 and shows a passage to deliver fuel to a second fuel assage located at Part 55 area, the combination of Part 52, Part 56 and Part 55 can be the second fuel supply device under the broadest reasonable interpretation.  Col. 4, Lines 35-56), wherein the first passage communicates with the second passage so that the fuel in the first passage is combined with the fuel in the second passage (Fig. 3, Part 51 would deliver fuel to Part 44 and communicate with Part 55).



Regarding to Claim 3, Hoshiba teaches the system, wherein the second fuel supply device provides fuel to the engine to supplement the fuel provided from the first fuel supply device under at least certain engine operating conditions (Col. 4, Lines 35-56).

Regarding to Claim 4, Hoshiba teaches the system, wherein the first fuel supply device is coupled to the second fuel supply device which is coupled to the engine (Fig. 3, Part 51 and Part 52 are coupled to each other indirectly via Part 44 and Part 43, and the combination of Part 43 and Part 44 is coupled to the engine as shown in Fig. 1).

Regarding to Claim 5, Hoshiba teaches the system, wherein the second fuel supply device includes an electrically actuated valve to selectively provide and not provide fuel to the 

Regarding to Claim 13, Hoshiba teaches the system wherein the second fuel supply device includes a main body with a fluid passage through which fuel and air discharged from the first fuel supply device flows (Fig. 3, Part 55, Col. 4, Lines 35-56 teaches Part 52 is a valve to deliver fuel from Part 56 to Part 55 via Part 53.  Therefore, Part 55 can be considered as the main body of the second fuel supply device under the broadest reasonable interpretation.), the second fuel supply device including a fuel passage with a fuel passage outlet through which fuel flows into the fluid passage for delivery to the engine (Fig. 3, the passage under Part 54 area can be considered as a fuel passage to deliver fuel to Part 55 and then to the engine).

Claims 1, 5-9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (US2006/0102126 A1).

Regarding to Claim 1, Nakata teaches a charge forming system for a combustion engine, comprising:
a first fuel supply device having a first passage from which fuel is discharged for delivery to the engine (Fig. 1, Part 4c is a first passage to deliver fuel to Part 4a, Paragraph 26 teaches the operation);
a second fuel supply device having a second passage from which fuel is discharged for delivery to the engine (Fig. 1, Part 12 is a second passage connects to Part 11 via Part 13, and 

Regarding to Claim 5, Nakata teaches the system, wherein the second fuel supply device includes an electrically actuated valve to selectively provide and not provide fuel to the second passage (Fig. 1, Part 13, Paragraph 32 and Paragraph 35 teaches the operation of Part 13 would selectively provide fuel to the passage Part 12).

Regarding to Claim 6, Nakata teaches the system which includes a temperature component and wherein the valve is actuated as a function of a signal provided from the temperature component (Fig. 1, Part 16 is the temperature component.  Paragraph 8, Paragraph 27 and Paragraph 42 teaches the operation of Part 13 can be based on the temperature of the system).

Regarding to Claim 7, Nakata teaches the system which includes a speed component that provides a signal indicative of engine speed and wherein the valve is actuated as a function of engine speed (Fig. 1, Part 15 is the speed component, Paragraph 8, Paragraph 27 and Paragraph 42 teaches the operation of Part 13 can be based on the speed of the engine).



Regarding to Claim 9, Nakata teaches the system which includes a control module having a controller coupled to the temperature component and to the valve (Fig. 1, Part 14 connects with Part 13 and Part 16).

Regarding to Claim 14, Nakata teaches the system which also includes a controller coupled to the electrically actuated valve so that the controller controls opening and closing of the electrically actuated valve (Fig. 1, Part 14 connects with Part 13, Paragraph 27 teaches the relations between Part 13 and Part 14w), and a wire coil coupled to the controller, wherein the wire coil either provides a signal to the controller with the controller controlling opening and closing of the electrically valve as a function of the signal or the wire coil provides electrical energy for an ignition event in the engine and the controller controls the timing of the ignition event (Paragraph 29 teaches Part 14 comprises wire coil to connect with Part 13, Paragraph 27 teaches how Part 14 control Part 13, and part 42 teaches when will Part 13 operates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba (US5018503A) in view of Sasaki (US2016/0040791 A1).

Regarding to Claim 15, Hoshiba teaches a charge forming system for a combustion engine, comprising:
a first fuel supply device from which fuel is discharged for delivery to the engine (Fig. 3, Part 52 area is a first fuel supply device to deliver fuel to Part 55);
a second fuel supply device having a fuel passage from which fuel is discharged for delivery to the engine (Fig. 3, Part 51 area is the second fuel supply device, and Part 51 can be considered as a fuel passage to deliver fuel to engine.  Col. 4, Lines 29-34).

Hoshiba fails to explicitly disclose, but Sasaki teaches a charge forming system, comprising:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshiba to incorporate the teachings of Sasaki to add a check valve in the fuel passage as suppressor in order to prevent the reverse flow of the fuel (Sasaki, Paragraph 1).

Regarding to Claim 16, Hoshiba in view of Sasaki teaches the modified system, wherein the suppressor is a check valve that permits fluid flow in a first direction and prevents or inhibits fluid flow in a second direction opposite to the first direction (Sasaki, Paragraph 1).

Claims 17-19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba (US5018503A) and Sasaki (US2016/0040791 A1) as applied to Claim 15 above, and further in view of Aoki (US2008/0203194 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshiba and Sasaki to incorporate the teachings of Aoki to add a plate with a multiple openings have a flow area smaller than the fuel passage on the opening end of the fuel passage as an additional part of the suppressor in order to atomize the discharged fuel and improve the penetrability to reduce the engine fuel reduction (Aoki, Paragraph 25).



Regarding to Claim 19, Hoshiba in view of Sasaki and further in view of Aoki teaches the modified system, wherein the openings have a length has certain relation with the maximum width of the opening, where the length is measured parallel to the direction of fluid flow through the opening and the width is measured perpendicular to the direction of fluid flow (Aoki, Fig. 3 shows a length and a width of opening Part 11).

Regarding to the limitations of the relations between the length and the maximum width of the opening (“a length that is greater than twice the maximum width of the opening” in Claim 19 or “a length that is less than twice the maximum width of the opening” in Claim 18, even though Aoki would reflect the limitations of Claim 18).  After reviewing the specification, the examiner considered the applicant fails to teach, indicate or explain the specific purpose for the relations between the length and maximum width of the openings.  Therefore, the examiner considered the limitations of the relations between the length and maximum width of the openings are mere change in size/proportion and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP, 2144.04(III)(IV)(A), Change in Size/Proportion).  Aoki only teaches the limitation of Claim 18 in drawing (Fig. 3) and silent 

Regarding to Claim 21, Hoshiba and Sasaki fail to explicitly disclose, but Aoki teaches a system wherein the suppressor includes a suppressing element having a passage and multiple openings that are radially offset from the suppressing element passage [Aoki teaches a system with a fuel passage (Aoki, Fig. 3, Part 9 area) comprise a plate with multiple openings (Aoki, Fig. 3, Part 10 is the plate and Part 11 is the opening.  Fig. 4 and Fig. 5 show a multiple Part 11 is on Part 10), and the openings at least partially radially offset from the passage to atomize the discharged fuel and improve the penetrability to reduce the engine fuel reduction (Aoki, Fig. 3, Paragraph 25).  Since Hoshiba in view of Sasaki teaches the fuel passage of the carburetor add a check valve as a suppressor, when applying the teachings of Aoki, one with ordinary skill in the art would understand and consider to add a plate with a multiple openings at least partially radially offset from the fuel passage as an additional part of the suppressor to atomize the discharged fuel and improve the penetrability to reduce the engine fuel reduction (Aoki, Paragraph 25).]



Regarding to Claim 22, Hoshiba in view of Sasaki and further in view of Aoki teaches the modified system, wherein at least two openings are axially offset from the suppressing element passage and radially outwardly spaced from the suppressing element passage (Aoki, Fig. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba (US5018503A), Sasaki (US2016/0040791 A1) and Aoki (US2008/0203194 A1) as applied to Claim 17 above, and further in view of Galka (US6439546B1).

Regarding to Claim 20, Hoshiba, Sasaki and Aoki fail to explicitly disclose, but Galka teaches a system, wherein the suppressing element includes a screen, wire mesh or disc having multiple spaced apart openings [Galka teaches a fuel passage (Galka, Fig. 1, Part 52), and in the middle of the fuel passage comprises a screen to be the filter to remove contaminant to provide a more consistent supply of fuel (Galka, Fig. 1, Part 53, Col. 3, Lines 14-43).  Therefore, when applying the teachings of Galka to Hoshiba, Sasaki and Aoki, one with ordinary skill in the art would understand and consider to add a screen in certain area of the fuel passage (Hoshiba, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshiba, Sasaki and Aoki to incorporate the teachings of Galka to add a screen in certain area of the fuel passage to be the filter in order to remove contaminant to provide a more consistent supply of fuel (Galka, Col. 3, Lines 14-43).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to Claim 10, the applicant claimed “The system… which also includes a fuel chamber in which a supply of fuel is maintained and which includes a fuel outlet from which fuel flows to the electrically actuated valve through a fuel passage, and wherein the electrically actuated valve controls fuel flow through a valve seat and wherein the fuel chamber is located above the valve seat with respect to the force of gravity so that fuel flows under the force of gravity from the fuel chamber outlet, through the fuel passage and to the electrically actuated valve.”



Based on the claimed language and the specification, the examiner considered both Hoshiba (US5018503A) and Nakata (US2006/0102126 A1) fail to teach the limitations of Claim 10.  In Hoshiba, the reference fails to tech whether the fuel chamber is above the valve or not.  In addition, Hoshiba teaches the fuel is delivered to Part 52 via a pump (Hoshiba, Col. 4, Line 57-Col. 5, Line 2).  Therefore, Hoshiba fails to teach the fuel is delivered from a fuel chamber to the valve area by gravity.  In Nakata, the references also teaches the second passage of the second fuel supply system is deliver the fuel by a pump (Nakata, Paragraph 25).  Therefore, both references would fail to reflect all the limitations of Claim 10.

The examiner further considered Phillips (US3037751A).  The reference teaches a carburetor comprises a fuel chamber to deliver the fuel to a valve by gravity force (Philips, Fig. 4, Part 108 is the chamber and Part 98 is the valve, Col. 5, Lines 16-27).  However, the mechanism only delver the fuel to another chamber Part 40 (Phillips, Col. 5, Lines 28-39), which is different than the mechanism of the claimed invention.  Because there is a difference of the structure of Philips and the structures of Hoshiba and Nakata, one with ordinary skill in the art would not find it is obvious to combine the references to teach the limitations of Claim 10.

The examiner further considered other references, but the references fail to show or reasonably teach at least “the fuel chamber is located above the valve seat with respect to the force of gravity so that fuel flows under the force of gravity from the fuel chamber outlet, through the fuel passage and to the electrically actuated valve” while also teach the limitations of Claim 1 and Claim 5.  Therefore, Claim 10 has allowable subject matter.

Claim 11 and Claim 12 also have allowable subject matter because the claims ultimately depend from Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gohara (US5749338A) teaches a carburetor with two fuel supply devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/             Examiner, Art Unit 3747